DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
In [0064], line 12: “Unknow” should read –Unknown–.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costin et al. (US 2017/0034200 A1 and Costin hereinafter).
As to claims 1, 9, and 15, Costin discloses a system and method for flaw remediation management, the system and method having:
configuring a system center configuration manager (SCCM) to provide lifecycle vulnerability management capabilities natively to the SCCM, by utilizing one or more processors and one or more memories (0028, lines 1-12; 0041, lines 3-9), the method comprising: 
providing a database that stores testable vulnerability criteria (0028, lines 1-12); 
receiving, by a target computing device that includes the SCCM, a request for dynamically scanning vulnerability of the target computing device based on the testable vulnerability criteria (0015, lines 9-12; 0041, lines 12-16); 
dynamically executing the testable vulnerability criteria from the SCCM based on the received request (0074, lines 1-16); 
creating a static SCCM advertisement with a dynamic pre/post validation check capability based on a result of the dynamically executing the testable vulnerability criteria (0041, lines 12-16; 0044, lines 14-22; 0068, lines 1-11); 
reporting a success or a failure of the static SCCM advertisement related to the testable vulnerability criteria to indicate whether a vulnerability exists within the target computing device (0009, lines 6-10; 0041, lines 6-16; 0061, lines 1-6); 
automatically remediating the vulnerability when it is determined that the vulnerability exists within the target computing device (0030, lines 11-17; 0067, lines 19-24). 

As to claims 2, 10, and 16, Costin discloses:
dynamically extracting the testable vulnerability criteria from the database (0011, lines 3-13); 
dynamically executing evaluation criteria for the target computing device based on the extracted testable vulnerability criteria (0043, lines 1-13; 0044, lines 1-22); 
dynamically adding an affected component of the target computing device to an SCCM static software advertisement specific to a matching vulnerability (0012, lines 1-9; 0035, lines 4-26). 

As to claims 3, 11, and 17, Costin discloses:
receiving a request from the target computing device for extracting the vulnerability signatures related to the positive and negative criteria from the database (0008, lines 3-11; 0009, lines 1-10); 
dynamically determining whether signatures are required for a vulnerability to be applicable to the target computing device based on the received request for the vulnerability signatures (0035, lines 6-12; 0036, lines 1-12; 0042, lines 2-10); 
transmitting a signature payload to the SCCM of the target computing device based on a determination that a signature related to the positive criteria is required for the vulnerability to be applicable to the target computing device (0041, lines 1-10; 0042, lines 2-10; 0044, lines 1-22; 0063, lines 4-13); 
executing the signature payload using native SCCM scripting language (0041, lines 1-10; 0060, lines 6-9); 
identifying a vulnerability signature for a positive match (0060, lines 9-29; 0061, lines 1-6). 


identifying a vulnerability signature for a negative match (0060, lines 9-29; 0061, lines 1-6); 
evaluating the negative criteria (0009, lines 1-10; 0010, lines 1-9); 
requesting, by the target computing device that includes the SCCM, a new advertisement based on the positive criteria and/or the negative criteria (0060, lines 9-29; 0061, lines 1-6; 0062, lines 1-4); 
creating a static payload for each positive match vulnerability (0043, lines 1-13; 0044, lines 10-22; 0064, lines 4-15); 
creating an advertisement for each static payload with identified true risk rating based on the negative criteria; 
requesting for statically scanning vulnerability of the target computing device based on the created advertisement for each static payload. 

As to claim 7, Costin discloses:
determining whether a vulnerability is applicable or not applicable to the target computing device by reconfiguring a classification functionality of the SCCM (0015, lines 9-12; 0041, lines 1-10; 0087, lines 7-19). 

As to claim 8, Costin discloses:
determining whether a vulnerability is remediated from the target computing device by reconfiguring a classification functionality of the SCCM (0068, lines 1-12; 0069, lines 7-12; 0087, lines 7-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin as applied to claims 3, 11, and 17 above, and further in view of Mahkonen et al. (US 2019/0163886 and Mahkonen hereinafter).
As to claims 5, 13, and 19, Costin fails to specifically disclose:
wherein the positive criteria includes information that indicates that a vulnerable piece of software is installed on the target computing device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Costin, as taught by Mahkonen.
Mahkonen discloses a system and method for protecting data centers, the system and method having:
wherein the positive criteria includes information that indicates that a vulnerable piece of software is installed on the target computing device (0004, lines 2-13). 
Given the teaching of Mahkonen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Costin with the teachings of Mahkonen by indicating an installed vulnerable software. Mahkonen recites motivation by disclosing that indicating the presence of unauthorized software and hardware in a datacenter allows for corrective action to be performed, thus providing security for the datacenter (0020, lines 13-29). It is obvious that the teachings of Mahkonen would have improved the teachings of Costin by indicating an installed vulnerable software in order to allow for corrective action and provide security for the device.

As to claims 6, 14, and 20, Costin fails to specifically disclose:
wherein the negative criteria includes information that indicates that even though a vulnerable piece of software is installed on the target computing device, the target computing device is not actually vulnerable because of a preinstalled control software in the target computing device that mitigates the vulnerable piece of software. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Costin, as taught by Mahkonen.
Mahkonen discloses:
wherein the negative criteria includes information that indicates that even though a vulnerable piece of software is installed on the target computing device, the target computing device is not actually vulnerable because of a preinstalled control software in the target computing device that mitigates the vulnerable piece of software (0035, lines 1-4, 18-19; 0041, lines 3-10). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banzhof (US 2003/0126472 A1) discloses a system and method for automated computer vulnerability resolution.
Bolgert et al. (US 2017/0149815 A1) discloses a system and method for identifying and remediating malware-compromised devices.
Inagaki et al. (US 2018/0032736 A1) discloses a system and method for cybersecurity vulnerability management.
Kang et al. (US 2020/0314135 A1) discloses a system and method for determining duplication of security vulnerability and analysis.
Nawy et al. (US 2019/0342324 A1) discloses a system and method for computer vulnerability assessment and remediation.
Niemela (US 2017/0220800 A1) discloses a system and method for detection of malware-usable clean file.
Palliyil et al. (US 2005/0132206 A1) discloses a system and method for identifying or managing vulnerabilities within a data processing network.
Patel et al. (US 2018/0351987 A1) discloses a system and method for device vulnerability management.
Wang et al. (US 2019/0081968 A1) discloses a system and method for network fraud detection and remediation through analytics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431